Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 11, 38 are objected to because of the following informalities:  The abbreviation “mL” should be defined. Any time an abbreviation is first introduced along a chain of claim dependency, the abbreviation should be defined when first used. 

Using claim 11 as an example here is a format for amending these claims that would overcome the objections:
wherein a total volume of irrigation fluid provided to the surgical instrument during use is less than about 250 milliliters (mL) down to about 10 mL

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the term “about” in claim in the limitation “wherein the flow rate of the second aspiration pump is about 10 mL/minute and wherein the flow rate of the first aspiration pump is about 30 mL/minute” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the metes and boundaries are for this limitation because it is not clear what the metes and boundaries are for the term “about”. While, applicant has support for the limitation, the disclosure doesn’t provide guidance or examples to determine as to what the boundaries are for “about 10mL/minute” or “about 30mL/minute”. For this examination, the interpretation taken is that “about” means +/- 1 mL. Therefore, “about 10mL/minute” is understood to be 9 mL/minute – 11 mL/minute and “about 30mL/minute” is understood to be 29 mL/minute- 31 mL/minute.
With respect to claim 11, the term “about” in the limitation “wherein a total volume of irrigation fluid provided to the surgical instrument during use is less than about 250 mL down to about 10 mL” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the metes and boundaries are for this limitation because it is not clear what the metes and boundaries are for the term “about”. While, applicant has support for the limitation, the disclosure doesn’t provide guidance or examples to determine as to what the boundaries are for “about 250 mL” or “about 10 mL”. For this examination, the interpretation taken is that “about” means +/- 1 mL. Therefore, “about 250 mL” is understood to be 249mL to 251mL and “about 10 mL” is understood to be 9mL to 11mL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 8, 10, 12 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 20140364885) in view of Wilson et al (US 20140163455) hereafter known as Wilson in view of Hibner et al (US 20090171242) hereafter known as Hibner.

Independent claim:
Regarding Claim 1:
Wells discloses 
A system for extracting lens material from an eye [see abstract… “Ocular lens cutting devices and methods for cutting and removing tissue such as lens fragments from an eye of a patient are disclosed.”], the system comprising:
a surgical instrument [see Fig. 2 element 10 para 27…. “the ocular lens cutting device 10”] comprising:
a drive mechanism having a motor [see Fig. 2 elements 20, 22 and 24 and see para 29… “a control/drive circuit 20 and a motor 22” and para 30… “a gearbox 24”];
a first aspiration pump [see para 37… “a remote vacuum source that creates a vacuum at the working end 16.” A remote vacuum source is at least an aspiration pump];
an elongate member sized and configured to extend through an anterior chamber of the eye and to a capsular bag of the eye [see Fig. 2 element 16 is an elongate member and para 52…. “Advancing a distal end of an ocular cutting device into a surgical site within the eye” and para 23…. “The cutting device can be used to break up tissue into smaller pieces for removal (for example, during cataract surgery)”. These sections make it clear the device including the elongate member is sized to fit into structures of the eye related to cataract surgery (also referred to as cataract removal surgery in this office action). Since cataract surgery includes the removal of cloudy lens from the capsular bag, this implies that the elongate member is sized and configured as claimed.],
the elongate member comprising:
an inner lumen fluidly coupled to the first aspiration pump and defining at least a portion of an aspiration waste line [see Fig. 3 element 38 which is an inner lumen and see para 37-38…. “Still further, the working end 16 can be connected to a remote vacuum source that creates a vacuum at the working end 16.” and “The inner tube 38 and outer tube 40 can be hollow, or substantially hollow to allow aspiration flow through the tubes 38, 40.” Which describe the inner tube as being defined for a portion of an aspiration waste line]; and
an open distal end having a distal cutting tip [see Fig. 3 elements 36a and 36b and para 46… “here 36A, can be used to hold the tissue, or secure the device to the tissue, while the other hole 36B is cutting tissue and drawing the tissue fragments into the device for removal.”]; 
wherein the elongate member is configured to be oscillated by the drive mechanism [see para 30… “The motor 22 and/or gearbox 24 can be used to effect rotary motion, circular or linear oscillation, and/or vibration”. As discussed earlier the rejection to this claim, the motor and gearbox are part of the drive mechanism. Thus, the drive mechanism causes oscillation as claimed]; and 
 a fluid system remote from the surgical instrument [see Fig. 2 element 30 and para 32… “The device 10 can include and/or be connected to an aspiration or vacuum line 28 and/or an irrigation line 30”], the fluid system comprising:
a fluid line [see Fig. 2 element 30 and para 32… “The device 10 can include and/or be connected to an aspiration or vacuum line 28 and/or an irrigation line 30”]
wherein the fluid line is configured to deliver background aspiration to the inner lumen of the elongate member to aspirate the lens material from the eye towards the inner lumen [para 33… “irrigation line 30 can be coupled to the working end 16 in order to allow for aspiration and/or irrigation during use” and see para 37-38….  “The inner tube 38 and outer tube 40 can be hollow, or substantially hollow to allow aspiration flow through the tubes 38, 40.” Based on these sections the fluid line is understood to be connected to the distal end through element 38 (i.e. the inner lumen)]
However, Wells fails to disclose that the fluid system includes “a second aspiration pump”. Thus, while Wells discloses a fluid line, Wells fails to disclose a fluid line that is “fluidly coupled to the second aspiration pump”. Additionally, while Wells discloses a configuration in which background aspiration is delivered to the inner lumen from fluid line, since no second aspiration pump is taught, the limitation “wherein the fluid line is configured to deliver background aspiration from the second aspiration pump to the inner lumen” is not fully taught. Finally, Wells fails to disclose a first aspiration pump as being “driven by the drive mechanism”
Wilson discloses a handpiece surgical system [see abstract… “a phacoemulsification hand piece”] comprising a fluid system comprising a second aspiration pump [see Fig. 3 element 360], and the fluid line fluidly coupled to the second aspiration pump  interfacing with an irrigation conduit [see Fig. 3 element 340 and para 29… “the pump 360 simultaneously interfaces with both the irrigation conduit 340 and the aspiration conduit 370.”] with the fluid line configured to deliver background aspiration from the second aspiration pump [see para 32… “draws the aspiration fluid 385 through the aspiration conduit 370, and draws the irrigation fluid 355 through the irrigation conduit 340 towards the surgical site.”] for the purpose of better regulating pressure in the eye during the analogous procedure of cataract surgery [see para 1… “more particularly, to a device that better regulates pressure experienced in the eye during cataract surgery”]
Hibner discloses an analogous hand-held surgical device that has a single motor which can control both that of a drive gear and a vacuum [ump (i.e. an aspiration pump) [see abstract… “A motor may be provided in the handpiece to drive the vacuum pump and/or the cutter.”] for the purpose of controlling all functions with a single hand of user [see para 17… “the present example is configured to be handheld, such that biopsy device (10) may be manipulated and operated by a single hand of a user (e.g., using ultrasound guidance, etc.).”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wells as claimed by including a second aspiration pump and coupling the pump to the irrigation line similarly to that disclosed by Wilson to provide a delivery means of fluid for aspiration of the fluid line that also improves the regulation of pressure in the eye during cataract removal surgery.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells by including a single motor that controls both the drive gear and the first aspiration pump similarly to that disclosed by Hibner as this will allow for greater control of all functions of surgery with a single hand.

Regarding claim 2, Figs. 3-6 and para 49 of Wells [see “In FIGS. 3-6, curved arrows are used to represent the relative size or level of vacuum created at each particular hole 36A, 36B at particular times during the cutting and removing process.”] disclose a configuration configured to create discontinuous, pulsatile aspiration as claimed.

Regarding Claim 4, para 34 of Wells [see “The control inputs 26 can be used to toggle the power on and off, vary the cutting speed at the working end 16, toggle aspiration on and off, adjust aspiration levels, toggle irrigation on and off, and adjust irrigation levels.” ] discloses background aspiration delivered by both pumps (i.e. including the second aspiration pump) of Wells in view of Wilson in view of Hibner as being continuous as the second aspiration pump continues to be applied through the inner lumen when “toggled on” until it is “toggled off”.


Regarding claim 6, para 34 of Wells [see “toggle aspiration on and off, adjust aspiration levels, toggle irrigation on and off, and adjust irrigation levels.”] discloses the ability to adjust the levels of first and second pumps as desired. This shows the pumps of Wells in view of Wilson in view of Hibner as having configuration capable of adjusting flow rates of the first pump and second pump as claimed (i.e. the second aspiration pump has a flow rate less than a flow rate of the first aspiration pump).

Regarding claims 8 and 12, Fig 2 and para 33 of Wells [see “The aspiration line 28 and/or irrigation line 30 can be coupled to the working end 16 in order to allow for aspiration and/or irrigation during use.”] discloses a portion of element 30 that extends from element 14 (the outer housing of the surgical instrument) which is understood to couple the surgical instrument with a source of irrigation fluid. This portion of element 30 that extends from the surgical instrument to a source of fluid is understood to be irrigation line coupled as recited in these claims.

Regarding claim 10, Fig. 3 element 350 of Wilson (the source of irrigation fluid) and Para 27 of Wilson (the reference that discloses the fluid system) of Wells in view of Wilson in view of Hibner discloses the source of the irrigation fluid as being part of the fluid system.


Regarding claims 36-37:
Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claims 1.
However, Wells in view of Wilson in view of Hibner fails to disclose “the surgical instrument further comprises an anti- surge valve located within the aspiration waste line of the surgical instrument” as recited by claim 36 or “wherein the anti-surge valve is configured to limit flow through the aspiration waste line when a flow rate of aspiration is above a threshold value and configured to allow flow through the aspiration waste line when the flow rate of aspiration is below the threshold value” as recited by claim 37.
Wilson further discloses using an anti-surge value which sets the fluid flow rate to a desired target (i.e. limit flow through the aspiration waste line when a flow rate of aspiration is above a threshold value and configured to allow flow through the aspiration waste line when the flow rate of aspiration is below the threshold value) [see para 34… “employ the valve 390 in the hand piece to maintain a desired pressure or a desired flow to the eye” and “the controller 405 may control the valve 390 to increase or decrease the flow through the aspiration conduit 370.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Wells in view of Wilson in view of Hibner to include an anti-surge valve similarly disclosed by Wilson to the aspiration waste line so that desired flow can be further controlled.


Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Hibner.

Independent claim:
Regarding Claim 41:
Wells discloses: 
A device for extracting lens material from an eye [see abstract… “Ocular lens cutting devices and methods for cutting and removing tissue such as lens fragments from an eye of a patient are disclosed.”], the device comprising:
a drive mechanism having a motor [see Fig. 2 elements 20, 22 and 24 and see para 29… “a control/drive circuit 20 and a motor 22” and para 30… “a gearbox 24”];
an aspiration pump that is selectively modifiable by a user [see para 37… “a remote vacuum source that creates a vacuum at the working end 16.” And para 34… “The control inputs 26 can be used to toggle the power on and off, vary the cutting speed at the working end 16, toggle aspiration on and off, adjust aspiration levels,” A remote vacuum source is at least an aspiration pump and adjusting aspiration levels is at least a selectively modifying the aspiration pump]; and
an elongate member [see Fig. 2 element 16] configured to be oscillated by the drive mechanism [see para 30… “The motor 22 and/or gearbox 24 can be used to effect rotary motion, circular or linear oscillation, and/or vibration”. As discussed in previous limitation the motor and gearbox are part of the drive mechanism. Thus, the drive mechanism causes oscillation as claimed], the elongate member sized and configured to extend through an anterior chamber of the eye and to a capsular bag of the eye [see para 52…. “Advancing a distal end of an ocular cutting device into a surgical site within the eye” which is understood to be sized to fit into a structure of the eye including that of a capsular bag], 
the elongate member comprising:
an inner lumen fluidly coupled to the aspiration pump and defining at least a portion of an aspiration waste line [see Fig. 3 element 38 which is an inner lumen and see para 37-38…. “Still further, the working end 16 can be connected to a remote vacuum source that creates a vacuum at the working end 16.” and “The inner tube 38 and outer tube 40 can be hollow, or substantially hollow to allow aspiration flow through the tubes 38, 40.” Which describe the inner tube as being defined for a portion of an aspiration waste line]; and 
an open distal end having a distal cutting tip [see Fig. 3 elements 36a and 36b and para 46… “here 36A, can be used to hold the tissue, or secure the device to the tissue, while the other hole 36B is cutting tissue and drawing the tissue fragments into the device for removal.”]
However, Wells fails to disclose the aspiration pump as being “driven by the drive mechanism”
Hibner discloses an analogous hand-held surgical device that has a single motor which can control both that of a drive gear and a vacuum pump (i.e. an aspiration pump) [see abstract… “A motor may be provided in the handpiece to drive the vacuum pump and/or the cutter.”] for the purpose of controlling all functions with a single hand of user [see para 17… “the present example is configured to be handheld, such that biopsy device (10) may be manipulated and operated by a single hand of a user (e.g., using ultrasound guidance, etc.).”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells by including a single motor that controls both the drive gear and the aspiration pump similarly to that disclosed by Hibner as this will allow for greater control of all functions of surgery with a single hand.

Regarding claim 42, Figs. 3-6 and para 49 of Wells [see “In FIGS. 3-6, curved arrows are used to represent the relative size or level of vacuum created at each particular hole 36A, 36B at particular times during the cutting and removing process.”] disclose a configuration configured to create discontinuous, pulsatile aspiration as claimed.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Wilson in view of Hibner as applied to claim 1 above, and further in view of Sorensen et al (US 20100286651) hereafter known as Sorensen.
Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1 which includes a second aspiration pump. However, Wells in view of Wilson in view of Hibner is silent as to the type of pump that the second aspiration pump is.
Sorensen discloses using a peristaltic pump system for the purpose of predictable flow properties [see paras 2-3… “peristaltic pumps may provide predictable flow properties”] in the analogous art of ophthalmic surgery [see para 3 … “Peristaltic pumps may be used in many different applications including delivery of fluid during surgical applications (e.g., ophthalmic surgical applications).”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wells in view of Wilson in view of Hibner to modify the second aspiration pump to be a peristaltic pump similar to that disclosed by Sorensen for the purpose of this pump type providing predictable fluid flow properties.

Claim(s) 7 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Wilson in view of Hibner as applied to claim 1 and claims 1, 36-37 respectively above, and further in view of Holden et al (WO 2006119557) hereafter known as Holden.

Regarding claim 7:
Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1. Also Wells in view of Wilson in view of Hibner is directed to cataract removal surgery [see para 23 of Wells… “The cutting device can be used to break up tissue into smaller pieces for removal (for example, during cataract surgery).”]
However, Wells in view of Wilson in view of Hibner is silent as to the flow rate of the second aspiration pump. Thus, Wells in view of Wilson in view of Hibner fails to disclose “wherein the flow rate of the second aspiration pump is about 10 mL/minute and wherein the flow rate of the first aspiration pump is about 30 mL/minute.”
Holden discloses the typical flow rate of 20mL/minute-60mL/minute as being used by an aspiration tube [see pg. 4 lines 1-6… “In general, the vacuum would not rise above 150 mmHg without a degree of occlusion, as only modest vacuums of 0 to 100 mmHg are required in the un-occluded state to support the typically used 20 to 60 ml/minute fluid flow rates through the aspiration tube.” during the analogous treatment of cataract removal surgery [see pg. 1…. “used in eye surgery to remove cataract-affected eye lenses.”].
Since Wells in view of Wilson in view of Hibner is silent as to the amount of flow used for aspiration  and Holden discloses that typically 20 mL-60 mL is typically used in the analogous procedure of cataract removal surgery is used, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells in view of Wilson in view of Hibner by having a flow rate of  30mL/min because this is a subset of a known typical flow rates of aspiration during the analogous treatment of cataract removal surgery

Regarding claim 38:
Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claims 1 and 37. Also Wells in view of Wilson in view of Hibner is directed to cataract removal surgery [see para 23 of Wells… “The cutting device can be used to break up tissue into smaller pieces for removal (for example, during cataract surgery).”]
However, Wells in view of Wilson in view of Hibner is silent as to the flow rate of the first aspiration pump which is the pump that controls flow aspiration waste line that the anti-surge valve recited in previous claims 36-37 regulates. Thus, Wells in view of Wilson in view of Hibner fails to disclose “the threshold value is 40 ml/minute.” as recited in claim 38.
Holden discloses the typical flow rate of 20mL/minute-60mL/minute as being used by an aspiration tube [see pg. 4 lines 1-6… “In general, the vacuum would not rise above 150 mmHg without a degree of occlusion, as only modest vacuums of 0 to 100 mmHg are required in the un-occluded state to support the typically used 20 to 60 ml/minute fluid flow rates through the aspiration tube.” during the analogous treatment of cataract removal surgery [see pg. 1…. “used in eye surgery to remove cataract-affected eye lenses.”].
Since Wells in view of Wilson in view of Hibner is silent as to the amount of flow used for aspiration  and Holden discloses that typically 20 mL-60 mL is typically used in the analogous procedure of cataract removal surgery is used, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells in view of Wilson in view of Hibner by having a flow rate of  20mL-60mL/min with the threshold value set at 40mL because this is a subset of a known flow rate of aspiration for the analogous treatment of cataract removal surgery


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Wilson in view of Hibner as applied to claim 1 above, and further in view of Okada et al (US 6186148) .
Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1. 
However, Wells in view of Wilson in view of Hibner is silent as to the amount of irrigation fluid used. Thus, Wells in view of Wilson in view of Hibner fails to disclose “wherein a total volume of irrigation fluid provided to the surgical instrument during use is less than about 250 mL down to about 10 mL”
Okada discloses that the typical amount of irrigation fluid used is between 50-100mL [see Col. 18 lines 40-45…. “The lens capsular bag is irrigated with usually 50-100 ml of irrigation solution”] during the analogous procedure of cataract removal surgery [see Col. 1 lines 10-20… “The present invention relates to cataract surgery”].
Since Wells in view of Wilson in view of Hibner is silent as to the amount of irrigation fluid used and Okada discloses that typically 50-100 mL (i.e. less than about 250 mL down to about 10 mL) is used for irrigation fluid in the analogous procedure of cataract removal surgery is used, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells in view of Wilson in view of Hibner by having a system configured to supply between 50mL-100 mL of irrigation fluid as this is a known amount of fluid used in cataract removal surgery.


Allowable Subject Matter
Claims 3, 9, 13-35, 39-40, and 43-54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
 
Regarding claim 3:
Claim 3 is the broadest claim of this group of dependent claims. The closest prior art of record is record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1 as outlined in the rejection to this claim above. However, Wells in view of Wilson in view of Hibner fails to disclose a first aspiration pump as being a piston pump. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.


Regarding claim 9:
Claim 9 is the broadest claim of this group of dependent claims. The closest prior art of record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claims 1 and 8 as outlined in the rejection to these claims above. However, Wells in view of Wilson in view of Hibner fails to disclose the source of irrigation fluid is part of the surgical instrument. Instead, the source of irrigation fluid is clearly separate from the surgical instrument. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner would obviate this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.


Regarding claims 13-21:
Claim 13 is the broadest claim of this group of dependent claims. The closest prior art of record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1 as outlined above. Additionally, Wells in view of Wilson in view of Hibner discloses an irrigation valve [see Fig. 3 element 396 of Wilson and para 40 of Wilson… “The valve 396 may be used to bleed irrigation fluid downstream from the pump to the aspiration line downstream of the aspiration valve 390.”]. However, Wells in view of Wilson in view of Hibner fails to disclose this valve as controlling irrigation fluid flow through the irrigation line of the fluid system as claimed. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner would obviate this deficiency. Thus, the combination of claimed limitations of claim 13 is neither anticipated, nor obviated in view of the prior art.

Regarding claim 22:
Claim 22 is the broadest claim of this group of dependent claims. The closest prior art of record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1 (which includes a first and a second aspiration pump) as outlined in the rejection to this claim above. However, Wells in view of Wilson in view of Hibner fails to disclose a configuration where both pumps are configured to concurrently apply aspiration through the inner lumen. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner obviates this deficiency. Thus, the combination of limitations of claim 22 is neither anticipated, nor obviated in view of the prior art.


Regarding claims 23-25
Claim 23 is the broadest claim of this group of dependent claims. The closest prior art of record is record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1 as outlined in the rejection to this claim above. Also, Wells in view of Wilson in view of Hibner discloses a hand-held portion [see Fig. 2 element 14 and para 28 of Wells…. “As shown, the device can optionally be a handheld device”]. However, Wells in view of Wilson in view of Hibner fails to disclose this hand-held portion as comprising a “a proximal, reusable portion releasably coupleable to a distal, disposable portion”. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner obviates this deficiency. Therefore, the combination of claimed limitations of claim 23 is neither anticipated, nor obviated in view of the prior art.



Regarding claims 26-35:
Claim 26 is the broadest claim of this group of dependent claims. The closest prior art of record is record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1. However, Wells in view of Wilson in view of Hibner fails to disclose a first aspiration pump as having pistons. Furthermore, nothing in the prior art when viewed with Wells in view of Wilson in view of Hibner obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.


Regarding claim 39
Claim 39 is the broadest claim of the group. The closest prior art of record is record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claims 1 and 36 (which includes the anti-surge valve) as outlined above in rejection to these claims above. However, Wells in view of Wilson in view of Hibner fails to disclose the anti-surge value is “a diaphragm valve, an umbrella valve or a mushroom valve” as claimed. Furthermore, nothing in the prior art obviates this deficiency when viewed with Wells in view of Wilson in view of Hibner. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.


Regarding claim 40:
Claim 40 is the broadest claim of the group. The closest prior art of record is Wells in view of Wilson in view of Hibner. Wells in view of Wilson in view of Hibner discloses the invention substantially as claimed including all the limitations of claims 1 and 36 (which includes a claimed anti-surge valve) as outlined in the rejection to these claims above. However, Wells in view of Wilson in view of Hibner fails to disclose the anti-surge valve further comprises a filter. Furthermore, nothing in the prior art obviates this deficiency when viewed with Wells in view of Wilson in view of Hibner. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Regarding claim 43-54:
Claim 43 is the broadest claim of this group. The closest prior art of record is Wells in view of Hibner. Wells in view of Hibner discloses the invention substantially as claimed including all the limitations of claim 1. However, Wells in view of Hibner fails to disclose the aspiration pump as having pistons. Furthermore, nothing in the prior art when viewed with Wells in view of Hibner obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brennan et al (US 20150148615) hereafter known as Brennan. Brennan discloses an ophthalmic surgical system [see abstract… “The disclosure herein provides ophthalmic surgical systems”] with a surgical handpiece [see Fig. 8B element 810] that includes a surgical tool [see para 83… “The handpiece 810 comprises a proximal end 806 adjacent a cable interface 807, and a distal end 804 having a surgical tool 805, such as a needle, extending therefrom.”]. Brennan further discloses the surgical tool as having mechanisms to oscillate the surgical tool [see para 186…. “In an embodiment, the system can include mechanisms for vibrating, oscillating, reciprocating, rotating, cantilevering, and/or otherwise translating the position of the needle in one or more axes” ] and two pumps [see Fig. 4B elements 414 and para 46… “two pumps 414.”] which are understood to be controlled by an interface on the handpiece to facilitate aspiration and/or infusion (i.e. irrigation) [see para 70… “A handpiece may in some embodiments comprise one or more buttons and/or other user interfacing features that allow the surgeon to control the functions of that specific handpiece and/or possibly other functions as well (such as, for example, rates of infusion or aspiration).”] directed to the analogous art of cataract removal surgery [see para 135… “In an embodiment, one function of the distal tip that is inserted into the eye is to break up, emulsify, and/or morcellate the cataract or lens.”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792